Court of Appeals, State of Michigan

                                               ORDER
                                                                              Patrick M. Meter
The Detroit Edison Company v Ralph Stenman                                      Pres iding Judge

Docket No.    32 1203                                                         Mark J. Cavanagh

LC No.        20 12-1 28816 CZ                                                Kurti s T. Wilder
                                                                                Judges


              The Court o rders that the July 14, 2015 opinion is hereby AMENDED to remove
footnote 9.

              Jn a ll other respects, the July 14, 2 015 opinion remains unchanged .




                        A true copy entered and certified by Jerome W. Z immer Jr., Chief Clerk, on




                               JAN 06 2016
                                        Date